Citation Nr: 1435085	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a knee disability, claimed as runner's knee.

2.  Entitlement to service connection for shin splints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board previously remanded this claim for additional development in June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has not been afforded a VA examination.  Based upon the competent and credible statements of treatment for shin splints and runner's knee during service and her statements regarding her knee and shin splint symptoms since service, the Board finds that the requirements of McLendon are met.   Therefore, a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be provided for the examiner's review, and the examination report should indicate that the file was reviewed.  The VA examiner should:

a) Diagnose any current knee disability and state whether a current knee disability is at least as likely as not (50 percent or greater likelihood) related to service.

b) Diagnose any current shin splint disability and state whether a current shin splint disability is at least as likely as not related to service.  

In providing the requested opinions, the examiner must consider the Veteran's competent and credible statement regarding symptoms and treatment during service.  The examiner must also consider and discuss the Veteran's lay statements regarding knee and shin splint symptomatology since service. 

The VA examiner should provide a complete rationale for the opinion(s).  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion without resort to speculation.

2.  After the above development is completed, and any other development that may be warranted based on any additional evidence received, the AOJ should readjudicate the claims. If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



